         3:18-cv-03144-JBM # 31             Page 1 of 4                                               E-FILED
                                                                            Friday, 24 April, 2020 03:52:41 PM
                                                                                 Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

JOHN EVANS,                                           )
                                                      )
                               Plaintiff,             )
v.                                                    )       No.: 18-cv-3144-JBM
                                                      )
DR. ANDREW LAMBERT,                                   )
                                                      )
                               Defendant.             )

                   MERIT REVIEW – THIRD AMENDED COMPLAINT

       Plaintiff, proceeding pro se, and no longer in custody, files a third amended complaint

under 42 U.S.C. § 1983, for events arising while he was confined at Graham Correctional Center

(“Graham”). The case is before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In

reviewing the third amended complaint, the Court accepts the factual allegations as true, liberally

construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013).

However, conclusory statements and labels are insufficient. Enough facts must be provided to

“state a claim for relief that is plausible on its face.” Alexander v. United States, 721 F.3d 418,

422 (7th Cir. 2013)(citation and internal quotation marks omitted). While the pleading standard

does not require “detailed factual allegations,” it requires “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th

Cir. 2011) quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       In his initial complaint, Plaintiff alleged a deliberate indifference against vascular

surgeon Dr. Andrew Lambert. Plaintiff did not, however, assert that Defendant Lambert,

apparently a private physician, was acting under color of state law. The Court dismissed with

leave to replead. Plaintiff filed an amended complaint in which he alleged misconduct by

Defendant Lambert and others which occurred on July 7, 2015, August 14, 2015, March 30,




                                                  1
          3:18-cv-03144-JBM # 31                 Page 2 of 4



2016 and May 19, 2016. The Court noted that these allegations were likely outside the

applicable statute of limitations as Plaintiff did not file his complaint until June 15, 2018.1

Plaintiff was informed, however, that if he had been actively pursuing his administrative

remedies during this period, the statute of limitations would be tolled. Johnson v. Rivera, 272

F.3d 519, 521-22 (7th Cir. 2001). Plaintiff was told that if he filed an amended complaint, he

was to “identify any grievances he filed, revealing when those grievances were fully decided and

exhausted.” Plaintiff filed subsequent amendments but did not provide the requested

documentation.

         In his amended and second amended complaints, Plaintiff was perceived as pleading a

state law claim of medical malpractice. He was advised that if he wished to proceed in such an

action, he was required to file a “certificate of merit” authored by a physician, attesting that there

was a “reasonable and meritorious cause for the filing.” 735 ILCS 5/2-622(a). Plaintiff was

given 90 days in which to file the certificate of merit. However, shortly after this order was

issued the Seventh Circuit Appellate Court decided Young v. United States, 942 F.3d 349, 351

(7th Cir. 2019). There, it found, “we now conclude that a complaint in federal court cannot

properly be dismissed because it lacks an affidavit and report under § 5/2-622.” The Seventh

Circuit found that a litigant should have extra opportunity to obtain a certificate of merit and, if

he failed to do so, the complaint should be dismissed at summary judgment, applying federal,

rather than state procedural rules. Id. at 351-52.

         Plaintiff now files his third amended complaint asserting only one claim, a state law

medical malpractice claim against Defendant Lambert. As noted, Plaintiff’s prior federal claims

had been dismissed and Plaintiff does not reassert them here. As a result, Plaintiff’s medical


1
 Section § 1983 actions are governed by the personal injury statute of limitations in the state where the alleged
injury occurred. Wallace v. Kato, 549 U.S. 384, 387 (2007).


                                                          2
         3:18-cv-03144-JBM # 31              Page 3 of 4



malpractice claim can only proceed if the District Court agrees to assert its supplemental

jurisdiction. “[G]enerally, district courts should dismiss, without prejudice, supplemental state

law claims once all of the federal claims have been dismissed”. Willis v. Talbot, No. 13-2193,

2013 WL 6677332, at *5 (C.D. Ill. Dec. 18, 2013) citing Groce v. Eli Lilly & Co., 193 F.3d 496,

501 (7th Cir. 1999). See also, 28 U.S.C. § 1367(c) (“[t]he district courts may decline to exercise

supplemental jurisdiction over a claim ... if ... (3) the district court has dismissed all claims over

which it has original jurisdiction ....”).

        There is a recognized exception, however, in cases where ‘‘the statute of limitations has

run on the pendent claim, precluding the filing of a separate suit in state court…” Wynn v. Bd. of

Educ. of Sch. Dist. No. 159, 815 F. Supp. 2d 1007, 1017–18 (N.D. Ill. 2011). In this case,

however, it appears that the statute of limitations had run prior to Plaintiff filing his complaint in

federal court. Plaintiff was put on notice of the statute of limitations impediment and instructed

to provide grievance information with his amended complaint. As Plaintiff failed to do so, it

appears that the statute of limitations had run prior to the District Court’s review of the initial

complaint. As result, Plaintiff’s claims do not come under an exception to the general rule that

federal courts are to relinquish supplemental jurisdiction over state law claims after dismissing

the federal claims.

IT IS THEREFORE ORDERED:

        1.      The Court, pursuant to 28 U.S.C. § 1367(c), declines to assert supplemental

jurisdiction over Plaintiff’s state law medical malpractice claim. Plaintiff’s third amended

complaint is DISMISSED.

        2.      The clerk is directed to enter a judgment pursuant to Fed. R. Civ. P. 58.




                                                   3
         3:18-cv-03144-JBM # 31          Page 4 of 4



       3.      Plaintiff must still pay the full docketing fee of $350 even though his case has

been dismissed.

       4.      If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.

R. App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee regardless of the outcome of the appeal.



            4/24/2020
ENTERED: ______________________


                                                 ______s/Joe Billy McDade  _
                                                     JOE BILLY McDADE
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
